SCOTT, J.
The motion was rightly denied. The fact that plaintiff permitted the city of New York to place a floating bathhouse at the end of the pier was fully gone into upon'the trial. The correspondence granting that permission adds nothing to the case. It is misleading to refer to that correspondent as a lease to the city of any part of the premises previously leased to the city. It is true that the plaintiff, in his letter, uses the word “lease,” but that of itself is not sufficient to show that he intended to lease the premises for which rent is claimed. What he offered to the city was the end of the pier as the location for a floating bath. If the bath was to float, it must be at the end of the pier, in the water, not on the pier, and defendants’ lease was only of the pier to the end thereof. What was really given to and accepted by the city was correctly described in the letter of the superintendent of baths as “a berth for a public bath at the end of the pier at 39th St.” The sole effect of the agreement was to permit the city to moor a bath at the end of the pier, and to have access to it from and over the pier. That the bath was so lo*1066cáted by plaintiff’s consent was fully developed on the trial, and the letters themselves would have added nothing to what was shown by the evidence.
Order affirmed, with costs. All concur.